
	
		II
		112th CONGRESS
		1st Session
		S. 231
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2011
			Mr. Rockefeller (for
			 himself, Mr. Webb,
			 Mrs. McCaskill, Mr. Johnson of South Dakota,
			 Mr. Manchin, Mr. Nelson of Nebraska, and
			 Mr. Conrad) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To suspend, until the end of the 2-year
		  period beginning on the date of enactment of this Act, any Environmental
		  Protection Agency action under the Clean Air Act with respect to carbon dioxide
		  or methane pursuant to certain proceedings, other than with respect to motor
		  vehicle emissions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 EPA Stationary Source Regulations
			 Suspension Act.
		2.Suspension of certain EPA action
			(a)In generalExcept as provided in subsection (b),
			 notwithstanding any provision of the Clean Air
			 Act (42 U.S.C. 7401 et seq.), until the end of the 2-year period
			 beginning on the date of enactment of this Act, the Administrator of the
			 Environmental Protection Agency may not take any action under the
			 Clean Air Act (42 U.S.C. 7401 et seq.)
			 with respect to any stationary source permitting requirement or any requirement
			 under section 111 of that Act (42 U.S.C. 7411) relating to carbon dioxide or
			 methane.
			(b)ExceptionsSubsections (a) and (c) shall not apply
			 to—
				(1)any action under part A of title II of the
			 Clean Air Act (42 U.S.C. 7521 et seq.)
			 relating to the vehicle emissions standards;
				(2)any action relating to the preparation of a
			 report or the enforcement of a reporting requirement; or
				(3)any action relating to the provision of
			 technical support at the request of a State.
				(c)TreatmentNotwithstanding any other provision of law,
			 no action taken by the Administrator of the Environmental Protection Agency
			 before the end of the 2-year period described in subsection (a) (including any
			 action taken before the date of enactment of this Act) shall be considered to
			 make carbon dioxide or methane a pollutant subject to regulation under the
			 Clean Air Act (42 U.S.C. 7401 et seq.) for any source other than a new motor
			 vehicle or new motor vehicle engine, as described in section 202(a) of that Act
			 (42 U.S.C. 7521(a)).
			
